 532DECISIONS OF NATIONALLABOR RELATIONS BOARDUnited Brotherhood of Carpenters&Joiners ofAmerica,LocalUnion No.2067, AFL-CIO; andSheetMetalWorkers Local Union No. 131,AFL-CIOandAssociated General Contractors ofAmerica,Inc., for and on behalf of its employer-member Batterman Construction,Inc.Case36-CC-182June 30, 1967DECISION AND ORDERBEFORE CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn April 17, 1967, Trial Examiner GeorgeChristensen issued his Decision in the above-enti-tled proceeding, finding that the Respondents hadengagedin the unfair labor practicesalleged in thecomplaintand recommending that they cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion. Thereafter, the General Counsel and Respond-ents filed exceptions to the Trial Examiner's Deci-sionand supporting briefs.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor RelationsBoardhas delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in this case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the followingmodification:We agree with the Trial Examiner that Respond-ent Sheel Metal Workers, Local Union No. 131,AFL-CIO (Local 131), violatedSection8(b)(4)(i)(B) of the Act by inducing and encouragingemployees of Montag to engage in a strike or arefusal in the course of their employment to per-form services for Montag with an object of forcingMontag to cease doing business with Bowen, withan ultimate object of forcing Bowen to cease doingbusiness with Batterman and Batterman to ceasedoing businesswith Largent. However, the TrialExaminer inadvertently failed to find that Local'See, e g,Local 370, United Association of Journeymen and Ap-prentices of the Plumbing and Pipefitting Industry of the United Statesand Canada, AFL-CIO(Baughan Plumbingand Heating Company, In-corporated),157NLRB20,InternationalBrotherhood of ElectricalWorkers, Local Union No 11, AFL-CIO (L G Electric Contractor,Inc ), 154 N LRB 766L In paragraph3 of theRecommendedOrder, the Trial Examiner er-roneously provided that the noticebe furnishedby the RegionalDirector131,by such conduct, also violated Section8(b)(4)(ii)(B).The General Counsel excepts to thefailure of the Trial Examiner to make such a finding.We find merit in the General Counsel's exception.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Board adopts as its Order the Recom-mended Orderof the TrialExaminer,as modifiedbelow,and hereby orders that the Respondent,United Brotherhood of Carpenters&Joiners ofAmerica,LocalUnion No.2067, AFL-CIO, Med-ford,Oregon,itsofficers,agents, and representa-tives, and Respondent Sheet Metal Workers LocalUnion No.131, AFL-CIO, Medford,Oregon, itsofficers,agents, and representatives,shall take theaction set forth in the Trial Examiner'sRecom-mended Order, as herein modified:1.Modify the Trial Examiner'sRecommendedOrder by changing the present paragraph 2 to 2(a),and by adding the following as a new paragraph2(b):"(b)RespondentLocal131, itsofficers,agents,and representatives,shall cease and desist fromthreatening,coercing,and restraining Montag Fur-nace Co., with an object of forcing or requiringMontag FurnaceCo. tocease doing business withBowen Brothers Plumbing and Heating,in order toforce or require Bowen Brothers Plumbing andHeating to cease doing business with BattermanConstruction, Inc., in order to force or require Bat-terman Construction,Inc., to cease doing businesswith Jack L.Largent,d/b/a Jack LargentContrac-tors."2.Modify Appendix B attached to the Trial Ex-aminer'sDecision,2wherein Local 131's name ap-pears, by adding the following immediately after thefirst indented paragraph therein:WE WILLNOT threaten,restrain,or coerceMontag FurnaceCo., withan object of forcingor requiringMontag FurnaceCo. to ceasedoing business with Bowen Brothers Plumbingand Heating,inorder to force or requireBowen Brothers Plumbing and Heating tocease doing business with Batterman Con-struction,Inc., in order to force or require Bat-terman Construction, Inc., to cease doing busi-ness with Jack L. Largent,d/b/a Jack LargentContractors.for Region 36 Such notice shall be on forms provided by theRegionalDirector for Region 19The address given at the bottom of both notices attached to the TrialExaminer's Decision is amended to read 327 LoganBuilding, 500 UnionStreet, Seattle, Washington 98101, Telephone 583-7473166 NLRB No. 78 UNITED BROTHERHOOD OF CARPENTERS533TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Trial Examiner: A hearing washeld on December 21 ' at Medford, Oregon, on issuesraised by a complaint issued December 2 based upon acharge filed on October 17 and amended on November22 alleging that the Respondent, United Brotherhood ofCarpenters & Joiners of America, Local Union No. 2067,AFL-CIO, hereafter Local 2067, violated Section8(b)(4)(i) and (ii)(B) of the National Labor Relations Act,as amended, hereafter the Act, by threatening BattermanConstruction, Inc., hereafter Batterman, and by engagingin. and inducing employees of Batterman and others toengage in, a strike with an object of forcing Battermanand others to cease doing business with Jack L. Largent.d/b/a Jack Largent Contractors, hereafter Largent. It isfurther alleged that Sheet Metal Workers Local UnionNo. 131, AFL-CIO, hereafter Local 131, induced or en-couraged employees of Montag Furnace Co.. hereafterMontag, to engage in a strike with an object of forcingMontag to cease doing business with Bowen BrothersPlumbing and Heating, hereafter Bowen, and an ultimateobject of aiding Local 2067 in its effort to cause Batter-man to cease doing business with Largent.The Respondents denied the commission of any unfairlabor practices.All parties appeared at the hearing and were affordedfull opportunity to examine and cross-examine witnesses,to introduce documentary evidence, to argue orally, andto submit briefs. The General Counsel and the Respond-ents have submitted briefs.Based upon a review of the entire record, observationof the witnesses, and perusal of the briefs and argumentof counsel, the Trial Examiner makes the following:FINDINGS OF FACTMontag is engaged in the building and construction in-dustry as a furnace and sheet metal contractor with itsprincipal place of business located at Portland Oregon.Bowen Elstrom andAyre,Inc., and Eckerson Roofingare contractors engaged in the building and constructionindustry in Oregon.Respondents concede in their answer that all theforegoing contractors except Elstromand Ayre,Inc., andEckerson Roofing(who were not referred to in the com-plaint)were persons(employers)engaged in commerce orin an industry affecting commerce within the meaning ofSection 2(2), (6), and (7)and 8(b)(4) of the Act. The TrialExaminer finds that all of them, including Elstrom andAyre and Eckerson were employers and persons so en-gaged.Local 2067admits to membership employees of Batter-man, Eckerson, and Largent and other employers en-gaged in the building and construction industry within itswork and area jurisdiction for the purpose of representingthem in collective bargaining with employers concerningrates of pay, wages,hours, and other conditions of em-ployment. Local2067isa member of the Oregon StateCouncil of the Carpenters hereafter the State Council,and has delegated collective-bargaining authority to theState Council,thereby becomingpartyto collective-bar-gaining agreements between the State Council and theAGC.Local 131 admits to membership employees of Mon-tag, Bowen. and other employers engaged in the buildingand construction industry within its work and area jur-isdiction for the purpose of representing them in collec-tive bargaining with their employers concerning rates ofpay. wages, hours, and other conditions of employment.Local131 through affiliation similar to that of Local 2067isa party to collective-bargaining agreements with theAGC.Respondents concede and the Trial Examiner findsthat both Respondents are labor organizations within themeaning of Section2(5) of the Act.1.JURISDICTIONBatterman is an Oregon corporation with its office andprincipal place of business in Salem, Oregon, and is en-gaged in the building and construction industry as ageneral contractor. Batterman is a member of the Oregon-Columbia Chapter of the Associated General Contrac-tors of America, Inc., hereafter the AGC, has delegatedcollective-bargaining authority to AGC, and is therebymade party to collective-bargaining agreements betweenAGC and certain organizations similarly empowered bythe Respondents. Batterman at all times material was en-gaged as a general contractor in the construction of a newsenior high school in Medford. Oregon, hereafter the pro-ject,which project is valued at $2,500,000. During the12-month period preceding issuance of the complaint,Batterman purchased goods, materials, and suppliesvalued in excess of $50,000 which were shipped to it frompoints outside the State of Oregon for use on the project.Largent is engaged in the building and construction in-dustry as a roofing and lathing contractor with his officeand principal place of business located at Salem, Oregon.During the 12-month period preceding issuance of thecomplaint. Largent purchased goods, materials, and sup-plies valued in excess of $50.000 which were shipped tohim directly from points outside the State of Oregon.II.THE UNFAIR LABOR PRACTICESA. The Sequence of EventsBatterman was awarded a job as general contractor tobuild a new senior high school at Medford, Oregon, con-sisting of 10 buildings connected by covered walkways.He held a prejob conference with the Medford Buildingand Construction Trades Council the first week in March1966 to discuss manning the job. In the course of thediscussion, Batterman informed the unions that EckersonRoofing, a union contractor, would perform the roofingwork.Batterman did most of the carpentry work with its ownemployees. It utilized union labor referred by Local 2067and the Laborers Local.Batterman contracted with Bowen. a union firm, to dothe plumbing and mechanical work. Bowen contractedpart of its work to Montag, also a union firm. Battermancontracted with Eckerson, a union firm, to do the roofingwork.Batterman contracted with Largent,a nonunion firm,to install ornamental shake trim on the buildings. Largentwas the only nonunion employer on the job.'All dates refer to 1966.308-9'16 0-70-35 534DECISIONSOF NATIONALLABOR RELATIONS BOARDAt all times pertinent, Batterman was party to a laborcontract (through membership in the AGC) with Local2067 (through its affiliation with and delegation of powersto the State Council). Article IV of that contract pro-vides:SUB-CONTRACTORS CLAUSEIf a contractor, bound by this agreement, contractsor subcontracts. any work covered by this agreementto be done at the job site of the construction, altera-tionor repair of a building. structure or other work toany person or proprietor who is not signatory to thisagreement, the contractor shall require such subcon-tractor to be bound to all the legally enforceableprovisions of this agreement, or such contractor shallbe responsible and liable for the payment of all sumsof money required by all terms of this agreement.The Unionagreesto notify the contractor, personor proprietor within thirty (30) calandar days of anydelinquent payments of wages, travel or any fringebenefits owed by the sub-contractor, and to furtherissue a certificate to the contractor and subcontrac-tor when these payments have been made.About Agust 30, Allen Rettman, business representa-tive and financial secretary of Local 2067 as well as pres-ident of the Medford, Oregon, Building and Construc-tionTrades Council, hereafter the Medford Council.learned that Largent was working at the project. On thatdate Rettman contacted Raymond Bernardy. Batterman'ssuperintendentattheproject.Rettman informedBernardy that he did not like Largent being on the jobbecause Largent wasa nonunioncontractor and that Bat-terman better straighten this out or there might beproblems.2 Bernardy reported the conversation to Mr.Battermanand took no further action. Largent remainedon the job.A few weeks later Rettman again contacted Bernardyand asked what progress had been made with regard toLargent's retentionon the job. Bernardy told Rettman he,didn't know, he had no new word from Salem (SalemOregon. was Batterman's headquarters).On September 28, Rettman addressed a letter to Bat-terman's Salem officenotingthat Largent's employeeswere observed by Rettman still at work on September 26,calling Batterman's attention to article IV of the contract(set out above), asking if Largent was paying his em-ployees on the jobsite levels of benefits set out in thatcontract, and advisingBattermanthat if Largent was notmaintainingthose levels, it would be necessary for Rett-man to take proper action as provided in the contract. Areply by October 3 was requested. On October 3, Batter-man advised Rettman that his letter had been referred tothe AGC for appropriateresponse.On October 3, Rettman dispatched a second letter toBatterman'sSalem office requesting the discharge ofthree of Largent's employees for their failure to complywith the union-security provision of the AGC-Carpenterscontract. The following day Rettman, on advice of coun-sel, rescinded his request "unless these people are em-ployees of Batterman."On Friday, October 7, Rettman contacted Local 2067member James Elliott at the project. Elliott was employedby Batterman at the project as a working foreman. Rett-man informed Elliott that because Largent, a,nonunioncontractor, was still on the job, the men weregoing to be"sick" the following Monday, October 10. Elliott askedRettman what if he wasn't "sick," and was told that if hewasn't, not to expect any help from the union. Elliottreplied that he got his own jobs anyway, he didn't expectany help from the union. Rettman then left.3During the weekendingOctober 7. Rettman also ap-proached Robert Wilkison, a member of CarpentersLocal 1065 at Salem, Oregon, employed at the project byanother contractor (Elstrom & Ayre, Inc.) and asked Wil-kisonwhat he would do if themen allgot "sick" and leftthe project. Wilkison asked Rettman what was the score.Rettman referred to Largent,a nonunioncontractorworking on the job, said he couldn't picket or strike thejob to remove Largent, andagainasked Wilkison what hewould do if the other men left. Wilkison replied that if theother carpenters walked off, so would he.4On Monday, October 10, a group ofcarpenters (mem-bers of Local 2067) started to walk off the job, but werestopped by Robert Ellison. a member of Local 2067 em-ployed by Batterman on the project as a workingforeman. Ellison suggested that if they were determinedto walk off the job, to first walk over and pick up theirpaychecks. because they wouldn't be coming back. Hear-ing that, the group abandoned the walkout and returnedto work. This was reported to Rettman by phone thatevening by ElmerBlunck,a member of Local 2067 andits steward at the project (also employed by Batterman).On Tuesday, October 11, Rettman telephoned RobertCaley, executive secretary of the Council, and requestedthat Caley set upa meetingwith the AGC to discuss Lar-gent's employment on the project. Caley telephoned Ken-neth Twedt. labor relations manager for the AGC, andtold Twedt that Rettman had called him and said therewas going to be trouble over the use of Largent as a sub-contractor by Batterman and Rettman would like to havea meeting in Medford the next day. Twedt checked withBatterman and then arranged to meet Caley and RettmanatMedford the next day, Wednesday, October 12.Twedt, Bernardy, and G. L. Simpson appeared at themeeting onbehalf of Batterman. Caley and Rettman ap-peared for Local 2067. Rettman stated that herepresented both Local 2067 and the Medford Council,that the craftswere insistinghe dosomethingto get Lar-gent off the job, and that he was going to have to dosomethingabout it. Caley asked Twedt what Battermanwas goingto do to get Largent off the job.5 Rettman andCaley were flatly informed by Twedt that Batterman wasnot goingto remove Largent from the job. The conversa-tion then shifted to Batterman's obligation under article2Reitman was aware of two prior disputes between other carpenters lo-cals and contractors (Mills Construction Co. and Todd Building Co ) overthe use of Largent as a subcontractorElliott's testimony to this effect is credited Reitman was evasivewhen questioned about the statements attributed to himReitman stated that he didn't ask Wilkison's position if the men gotsick but rather suggested to Wilkison if there was a "problem" at the pro-ject,Wilkison could continue working at White City (where his employerhad another job going).This is at best only an indirect denial of Wdkison'stestimonyWilkison's testimony(set out above)is credited.5Reitman and Caley deny they asked for Largent's removal from theprojectTheir denials are discredited and the testimony they made suchstatements is credited, inasmuch as such testimony is entirely consistentwith Reitman's earlier conduct and the entire course of conduct by Local2067 hereinafter described UNITED BROTHERHOOD OF CARPENTERS535IV of the contract. The Local 2067 representatives de-manded that Batterman obtain records of the rates of pay,wages, hours, and other conditions and benefits Largentwas providing his men employed at the project 6 and wereinformed that Batterman would try to secure such infor-mation from Largent. Twedt also agreed to seek to learnif Largent had a contract to furnish both men and materi-als to complete the installation of the decorative shaketrim on the buildings or a cancelable agreement. Prior todeparting from the meeting, Rettman observed that itlooked to him like they weren't going to get Largent offthe job and he was going to have to do something- maybego hunting with Caley (Caley had scheduled a hunting tripto commence immediately after the meeting; Mr. Batter-man was on a hunting trip at the time of the meeting andwas not expected to return for a period thereafter)-in-asmuch as he didn't believe he could control the men atthe project.The following day. Thursday, October 13. Rettman lefthis home about 4:30 a.m. to join Caley on a hunting trip.That same day. the plumbers reported to the jobsiteprior to the 8 a.m. starting time at the project but failed togo to work. Local 2067's members started to work ontime. Shortly after work commenced, the plumbers askedElmer Blunck, Local 2067's steward, to come see themat the plumbers' shack. Blunck asked his foreman, RobertEllison, to be excused from work on union business andwent to the see the plumbers. The plumbers complainedto Blunck about working on the job with Largent's nonu-nion men,who were at work at the time. Blunck tried un-successfully to reach Rettman by telephone in the plum-bers' shack. Blunck then went through the project to tellLocal 2067's members that the plumbers were staying offthe job because of Largent's men working and to pollthem on whether they would support the plumbers' ac-tion.He learned that about 90 percent of them were readyto walk off with the plumbers. He triedagainto reachRettman,without success. He then returned to his workplace, when the plumbers called himover againand askedhim if they were going to have to do the job for the car-penters. At that, Blunck went back to his work place, toldEllison he was quitting, gathered up his tools, and left thejob, with practically all the Local 2067 members 7 andmost of the other crafts following."Mike Holmes, Batterman's field superintendent at theproject, noticed Batterman's carpenters stopping workand starting to leave the project and asked Elliott who hadasked them to leave; Elliott told him Local 2067's jobsteward had done so. Elliott at the time was under themistaken belief that Local 2067 member Kenneth Bush`'was the job steward. Holmes addressed an inquiry to agroup of carpenters nearby as to who was the steward;Blunck identified himself as the steward. Holmes askedBlunck where he got the right to order the men off the job.Blunck replied that the men had taken a vote 10 not towork.On learning of the walkout, Roy Meyers, Montag's su-perintendent at the project, contacted Local 131's actingbusiness agent and financial secretary, Lavern Johnson,at Johnson's place of employment. Meyers told Johnsonof the walkout and asked Johnson if he could do anythingabout the walkout of Montag's employees (six of the eightsheet metal workers on the job, all members of Local 131,had left the job). Johnson said he couldn't do anything.Meyers then commented that if all the other trades wereoff his men might as well be off too since productioncould not be achieved without the cooperation of theother trades.Many of the striking carpenters met at Local 2067'shallthe following day, Friday,October 14.Theydesignated Blunck and another Local 2067 member,Hans Olson, to act as their spokesmen.As soon as he learned of the walkout (on October 13),Twedt sent a written grievance to Caley, with a copy toRettman, alleging violation of the no-strike and otherprovisions of the AGC-Carpenter contract by virtue ofthe walkout and asserting a claim for money damages forsuch breach in the amount of $4,000 per day.The evening of October 13, Rettman telephoned hiswife who informed him of her agitation over the num-erous phone calls she had received with regard to thewalkout. Rettman nevertheless stayed overnight, huntedthe following day, and returned home the night of Friday,October 14. He testified he was not contacted by anyoneregarding the walkout over the balance of the weekend.11On the following Monday, October 17, the striking car-penters held another meeting at Local 2067's hall. Rett-man entered the meeting, recited the no-strike, subcon-tracting, grievance, and arbitration provisions of theAGC-Carpenters contract, told the men present thatLocal 2067 was in arbitration 12 at that time over Batter-man's alleged violation of the subcontracting provision of6All parties were familiar with an earlier arbitration decision involvingthe Carpenters and another contractor (Mills) over Mills' use of Largenton a job where, although the arbitrator ordered that Largent's employeeson the job be paid the difference between what they actually received andthe rates of pay and other benefits set out in the contract, it had never beenpossible to implement that decision because Largent's records showingwho he employed on the job and what wages and other benefits he paidthem could not be obtained°Schedule A-5, paragraph (e), provides "There shall be a steward onthe job at all tunes during the regularly established shifts while the work ofthe brotherhood is being performed."8A cement pour was in progress and was finished by the carpenters,laborers, and cement finishers so engaged Two of Montag's employees,Ralph Wilson and Thomas McKeown, both members of Local 131, con-tinued to work.Largent's men quit for a time,then returned to work.There is some discrepancy in Blunck's testimony as to circumstancesunder which the carpenters quit working. On direct he testified they didnot leave until he quit work and left thejob, on cross,he testified that 75percent of them left when he told them the plumbers were off9Elliott identified Bush as the man who informed him the men hadvoted not to work with nonunion men and that Rettman had told him(Bush)to walk out Elliott's testimony is credited as to what Bush toldhim, but not to establish that a vote had been taken or that Rettman hadtold Bush to walk out10All the witnesses agree that a "vote"was not taken; however,it is un-disputed that Blunck took a "poll"of the carpenters as to whether theywould walk out after informing them the plumbers'were staying off thejob because of the presence of Largent's employees and secured a consen-sus fora walkout Blunck testified the men left the job because they didn'twant to work with Largent's nonunioncarpenters, he didn't know whatwages or benefits Largent's men received other than the fact they didn'thave their own water cans and privy and used those provided for the unioncarpenters." Though at another point he testified he received calls constantly athis home outside regular business hours.12 In actuality no grievance had yet been filed by Local 2067, Rettmaninformed Batterman in his September 28 letter that"a labor problemmightconfront Batterman"if he continued to employ Largent and that "inthe eventthat Jack Largent is not bound to the current carpenters laboragreement and continues to perform his work on your Medford HighSchool Project, itwill benecessary for this office to take proper action asis provided in the current carpenters labor agreement." [Emphasis sup-plied ] 536DECISIONS OF NATIONALBatterman's contract with Largent for work on the pro-ject, and that Local 2067 was bound by the no-strikeprovision and therefore Local 2067 could not haveanything to do with the walkout.That same day Holmes telephoned Rettman (he hadtried unsuccessfully to reach him on October 13 and 14)and requested that Local 2067 dispatch 35 or 40 13 mento the Batterman project or let him use some carpenterswho had applied at the project for work. Rettman toldHolmes he had to be allowed 48 hours to refer men beforeHolmes could hire any applicants directly. He testified hethen telephoned the top 12 men 14 on the out-of-work listbut none would go to work at the Batterman job so hestopped calling. He testified he also posted a call for 35carpenters for work at the project on Local 2067's bul-letin board, but received no inquiries.The two Montag employees who continued to workafter the walkout of October 13 continued to work onFriday,October 14, and Monday, October 17. Othermembers of Local 131 employed by Montag who left thejob saw Wilson on the job and complained to Johnson.Johnson went to the jobsite and accosted Wilson wherehe was working. Johnson said he had come to see Wilsonbecause he was working and to tell him that he shouldn'tbe on the job because "they" could make it rough for himif he continued to work. Wilson asked Johnson who hemeant by "they;" Johnson clarified that "they" meantboth his fellow members of Local 131 and the membersof the other crafts. During the conversation, McKeown,who had been working nearby, came over. Until then,Johnson had not known that McKeown was also working.Johnson then addressed McKeown, an apprentice, sayingthat McKeown was really in trouble, inasmuch as he wasdue to complete his apprenticeship and receive jour-neyman status the following January and would probablybe blocked from receiving his journeyman status by themembership of Local 131 for continuing to work at theproject.After this conversation, both Wilson and McKeownceased work at the project and stayed off until work wasresumed by all the crafts.On the following Thursday (October 20) Rettman, atthe suggestion of counsel, sent a letter to all the strikingLocal 2067 members stating that Batterman had askedhim to request all the carpenters on strike to return towork at the project and he was complying with thatrequest, further stating that:At this time you realize this ,is not a Union sanc-tioned walk-off, and my only position can be that ofan un-biased mediator, as has been requested by Bat-terman Construction Company and the employees ofBatterman Construction Company.The striking carpenters held two more meetings atLocal 2067's hall on Friday, October 21. Blunck spokeand advocated a continuation of the walkout until and un-less Largent's employees joined the Union. Rettman didnot attend either meeting.Sometime during this period Blunck contacted Batter-man, the head of Batterman Construction Company, andhis assistant, Simpson, at a meeting of the local schoolboard when Batterman reported to the board concerningthe status of the project. Blunck identified himself as a13Holmes says 40; Rettman 35 The difference is not material.14He could not recall the name of any person he called.15Blunck testified that Rettman's secretary had informed him five ofLargent's men applied for membership in Local 2067. Rettman testifiedLABOR RELATIONS BOARDrepresentative of the striking carpenters, told Battermanthe striking carpenters would like to return to work butcould not do so with scab labor on the job, and asked Bat-terman if there wasn't something he could do-likegetting Largent's men to join Local 2067.On Monday, October 24, the AGC wired the presidentof the Carpenters' International Union requesting he usehis good offices to secure a resumption of work.On Tuesday, October 25, a meeting was held in Port-land, Oregon, attended by Caley, Rettman, and two otherCarpenters representatives for the State Council andLocal 2067, and by Russ Gochnour, AGC manager,Twedt, Batterman, and G. L. Simpson for AGC and Bat-terman, to discuss the AGC grievance filed against Local2067 by Twedt on October 13.That same date, the striking carpenters contactedBernardy at Medford to state they were ready to return towork, and returned to work the following day, Wed-nesday, October 26. Blunck and Olson spent the eveningof October 24 and all day October 25 calling all the strik-ing Local 2067 members to tell them the shinglers (Lar-gent'smen) had joined Local 2067,15 that the disputetherefore was settled, and to return to work October 26.On October 27, counsel for the State Council andLocal 2067 filed a grievance with the AGC alleging viola-tion by Batterman of the subcontracting provision of theAGC-Carpenter contract by virtue of his employ of Lar-gent, a nonunion contractor, at the project, demanding asrelief that Batterman be ordered to pay any differencebetween the wage and other benefits paid by Largent tohis employees at the project and the contract's wage andbenefit provisions and requesting that information be pro-vided on what wages and benefits Largent paid such em-ployees.B.Contentions of the Parties1.Local2067The General Counsel contends that Local 2067 by itsagents, Rettman and Blunck, engaged in, and induced orencouraged employees of Batterman and other contrac-tors at the project to engage in, a strike, with an object offorcing Batterman to cease doing business with Largent,thereby violating Section 8(b)(4)(i)(B) of the Act.The General Counsel further contends that Local 2067by its agents, Rettman and Caley, threatened or coercedBatterman with an object of forcing Batterman to ceasedoing business with Largent, thereby violating Section8(b)(4)(ii)(B) of the Act.Local 2067 contends that Rettman did not induce orencourage any employees of Batterman or any other em-ployer to cease work at the project; that neither Rettmannor Caley threatened or coerced Batterman; and thattheir object was to process a grievance against Battermanover his alleged violation of article IV of the AGC-Car-penters contract in order to secure payment to Largent'semployees of benefits due them under the terms of thecontract. Local 2067 asserts that it was not responsiblefor the October 13 strike, that Blunck was not its agentfor any purpose other than ascertaining the facts of anygrievance arising among its members at the project andreporting same to Rettman. Local 2067 further contendsthat two of Largent's men offered a $1 tender toward Local 2067's initia-tion fee of $150, which was declined on the grounda minimumtender of$50 was required In any event, none of Largent's menjoined Local 2067. UNITED BROTHERHOOD OF CARPENTERSthat it did not call,cause, authorize,or sanction the Oc-tober 13 strike at the project,that it was a "wildcat"strike undertaken by the employees as individuals (in-cluding Blunck),thatLocal 2067disavowed the strike, at-tempted to man the project, and is not in any wayTrespon-sible therefor.2.Local 131The GeneralCounsel contendsthat Local 131 by itsagent,Johnson, induced or encouraged Montag em-ployees Wilson and McKeown to cease work for Montagwith an object of forcing Montag to cease doing businesswith Bowen,thereby violating Section 8(b)(4)(i)(B) of theAct.Local 131contends that Johnson's statements to Wil-son and McKeown did not constitute inducement or en-couragement to cease work for Montag and that, in anyevent,Johnson was merely acting as an agent of Meyers,Montag's superintendent at the project, relaying Meyers'instructions to cease work at the project.C.The Issues1.Local 2067The issues raised by the pleadings, evidence, and con-tentions of the parties are:a.Whether during the prestrike period (prior to Oc-tober 13)Rettman and Caley, or either of them,threatened Batterman with an object of forcing Battermanto cease doing business with Largent.b.Whether during the week ending October 7, Rett-man induced or encouraged any employee at the projectto strike or refuse to perform services with an object offorcing Batterman to cease doing business with Largent.c.Whether Local 2067 engaged in, or induced or en-couraged any employees at the project to engage in, theOctober 13 strike, with an object of forcing Batterman tocease doing business with Largent.d.If so, whether by such actions Local 2067 violatedSection 8(b)(4)(i) or (ii)(B) of the Act, both, or neither.2.Local131The issues raised by the pleadings, evidence, and con-tentions of the parties are:a.Whether Johnson induced or encouraged either Wil-son or McKeown, or both, to strike or refuse to performservices for Montag with an object of forcing Montag tocease doing business with Bowen, Bowen to cease doingbusiness with Batterman, and Batterman to cease doingbusiness with Largent.b.If so, whether by so doing Local 131 violated Sec-tion 8(b)(4)(i)(B) of the Act.D.Concluding Findings1.Local2067a.Rettman & Caley-prestrike threatsThe Trial Examiner has found that on August 30, Rett-' 6An arbitrator has ruled that only wage, travel, and fringe benefit defi-ciencies may be recovered under article IV for the nonunion employees ofa nonsignatory subcontractor employed by a signatory to the contract;that the union cannot recover initiation fees or dues from such employeesdespite their employment in excess of 8 days at the job where the disputearises (article V, section 5, requires all employees covered by the contract537man informed Batterman's superintendent at the project(Bernardy) that there would be "problems"unlessBatterman ceased to employ Largent on the project; thaton October 11, Caley informed Twedt there was going tobe "trouble" if Batterman continued to employ Largenton the project; that on October 12, Caley asked"Twedtwhat Batterman was going to do about getting Largent offthe project; and that on October 12, Reitman informedTwedt, Bernardy, and Simpsoti that he -represented bothLocal 2067 and the Medford Council, that the unions af-filiatedwith the Medford Council were insisting he getLargent off the project, and that he was,going to have todo "something" about it.Section 8(b)(4)(ii)(B) of the Act is violated when a labororganization threatens an employer engaged in commercewhere an object thereof is to force that employer to ceasedoing business with another employer.It is undisputed that Local 2067 is a labor organizationand Batterman and Largent are persons engaged in com-merce or in an industry affecting commerce within themeaning of the statute; the sole questions remainingunder the section are whether the words employed byCaley and Rettman just set forth constitute threats ad-dressed to Batterman and, if so, whether an object of suchthreats was to force Batterman to cease doing businesswith Largent.The Trial Examiner concludes that they were threats,and that an object thereof was to force Batterman toremove Largent from the project.The "problems," "trouble," and "something" Rettmanand Caley predicted for Batterman if he did not yield totheir requests for the removal of Largent from the projectwas a strike against Batterman to force him to removeLargent. This is evidenced by Rettman's efforts duringthe week ending October 7 to induce Elliott and Wilkisontoparticipate in a strike commencing October 10(developed in further detail in section b below) and, whenthat effort failed, by Local 2067's participation in a suc-cessful strike commencing October 13 (developed infurther detail in section c below).The Trial Examiner rejects Local 2067's contentionthatRettman and Caley were simply processing agrievance against Batterman on behalf of Largent's em-ployees; rather, it appears that article IV was cited inorder to coerce Batterman into yielding to their demandsfor the removal of Largent and not for the purpose ofsecuring the contract benefits for Largent's employees.To enforce article IV, Local 2067 would be forced toact as an agent of nonunion employees, seeking to securefor them the difference between the wages, overtime,travel, welfare, and other benefits of the contract and thewage, overtime, travel, welfare, and benefits the non-union employees receive while on the job which gives riseto the grievance. Local 2067 would be placed in a posi-tion wherein it expended effort, time, and money to en-force the terms of its contract (which it had to expendtime, effort, and money to secure in the first place) on be-half of nonunion employees who neither contributed to itscosts and effort to secure the contract nor would con-tribute to its costs and effort in enforcing the contractthrough grievance and arbitration.16to acquire union membership after 8 days' employment and maintain suchmembership thereafter as a condition of employment), in connectiontherewith note Rettman's October 3 attempt (subsequently withdrawn) tosecure the discharge of Largent's men for failure to comply with theunion-shop provision (article V, section 5) of the contract. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDRettman and Caley were fully aware of the dissatisfac-tionwithin the various locals affiliated with the StateCouncil over arbitration awards secured under article IVby two of its affiliates-Local 1065 and Local2133-against Mills Construction Co , and Todd Ship-building Co , respectively, over the use by the two con-tractors just named of Largent on projects where mem-bers of the two locals just named were also employed.Rettman's remark to Wilkison that he could not strike orpicket the project indicates his probable familiarity aswell as with the case ofLocal 1065, United Brotherhoodof Carpenters and Joiners of'America, AFL-CIO (Wil-lamette General Contractors Assoc ration),138 NLRB901, wherein Local 1065 was held in violation of Section8(b)(4) of the Act by its picketing a project because MillsConstruction Co. employed Largent as a subcontractorthere.While Rettman allegedly informed the striking mem-bers of Local 2067 on October 17 that a grievance hadbeen filed against Batterman over his continued employ-ment of Largent at the project, in actual fact no grievancehad then been filed. Rettman's original letter to Batter-man (on September 28) merely confirmed his earlierstatement to Bernardy that Batterman might have "laborproblems" if Largent were not removed, requested thatBattermanascertain if Largent's employees were receiv-ing wages, overtime, travel, welfare, and other benefitscommensurate with those being paid to Local 2067'smembers pursuant to the AGC-Carpenters contract, andstated that if Largent continued to be employed at theproject by Batterman, it would be necessary for Local2067 to file a grievanceOrdinarily, whena unionseeks to process a grievanceto secure contract benefits for employees, it seeks, to theextent possible, to find out from such employees thewage, travel, and fringe benefits of which they are al-legedly being deprived, files a grievance with the em-ployer on their behalf, requests generally therein that theybe paid the deprived benefits, and elicits such furtherfacts as are necessary to establish the specific amount ofthe remedyafter filing,andduringthecourse ofprocessing the grievance. Here, however, Local 2067threatened to file a grievance and demanded that the em-ployer to whom the threat was addressed supply datawhich would enable the union to carry out its threat be-fore either filing, or even disclosing whether it intended tofile a grievance At the October 12 conference,Rettmancontinued to press for the removal of Largent from theproject,only after Twedt unequivocally refused toremove Largent did Reitman renew his request thatBattermansecure information for Local 2067 to examineregarding the wages, etc., of Largent's employees. Rett-man still did not file a grievance, did not disclose whetherhe intended to do so, and made no attempt to secure theallegedlydesired information fromLargent'sem-ployees-the supposed beneficiaries of his efforts At thetime Blunck and the rest of Local 2067's members struckthe project,theyhad no doubt as to why they were strik-ing-certainly not to secure the benefits of their contractfor Largent's men, nor to assure the preservation of unioncontract standards at the project,but because Largent'stnen were nonunion.Blunck did not display the slightestinterest in the level of benefits received by Largent's men(though he was in direct contact with them when he triedto persuade them to join Local 2067). All he was in-terested in knowing was whether or not they were unionmembers He already knew Rettman's attitude (Local2067 policy) against any Local 2067 member workingwith nonunion men.' 7Interesting, a grievance was not filed by Local 2067against Batterman charging violation of article IV overhis emplcy of Largent until its counsel filed it on October27-the day after the strike ended and the men returnedto work.All the foregoing clearly supports the conclusion thatRettman and Caley made their threats to force Battermanto cease doing business with Largent and not in thecourse of processing a grievance against Batterman onbehalf of Largent's employees. The Trial Examiner there-fore finds and concludes that Local 2067 by its agents,Rettman and Caley, threatened Batterman with an objectof forcing Batterman to cease doing business with Lar-gent and thereby violated Section 8(b)(4)(ii)(B) of theAct.b.Rettman -prestrike inducementsFindings have been entered earlier that during the weekending October 7, Rettman contacted James Elliott andRobert Wilkison, employees of Batterman and Elstrom &Ayre, Inc , informed them that a nonunion contractor,Largent, was employed at the project, and solicited theirparticipation in a strike scheduled for the following Mon-day,October 10, over Batterman's continued employ-ment of Largent at the project.Section 8(b)(4)(i)(B) is violated when a labor organiza-tion induces or encourages an individual who works foran employer engaged in commerce or in an industry en-gaged in commerce to engage in a strike or refusal to per-form services for his employer where an object thereof isto force his employer to cease doing business withanother employer.It is undisputed that Reitman was an authorized agentof Local 2067 at all times pertinent; and that Elliott andWilkison were individuals employed by employers en-gaged in commerce or in an industry engaged in com-merce.The Trial Examiner has found that Rettmansought to persuade Elliott and Wilkison to cease perform-ing services for their respective employers at the projectand that Rettman's purpose was to force Batterman tocease employing Largent.The Trial Examiner therefore finds and concludes thatLocal 2067 by Rettman during the week ending October7 encouraged Elliott and Wilkison to engage in a strikeand that an object thereof was to force Batterman tocease doing business with Largent, thereby violating Sec-tion 8(b)(4)(i)(B) of the Actc.Local 2067strike responsibilityThe General CounselallegesthatLocal 2067 isresponsible for the October 13 conduct of its job stewardat the project, Elmer Blunck. Local 2067 denies thatBlunck was its agent,and alleges that Blunck acted as anindividual.17Blunck telephoned Reitman to inform him of the failure of the at-tempted October 10 strike promoted by Rettman to lorce Batterman intoremoving Largent from the project UNITED BROTHERHOOD OF CARPENTERS539Both the General Counsel and Local 2067 cite the caseofInternational Longshoremen's and Warehousemen'sUnion, C.I.O. (Sunset Line and Twine Company), 79NLRB 1487, in support of their contentions. The Boardhad beforeit inthat case opposing contentions concern-ing the responsibility of a union for actions of an officerand business agent. The Board referred to the thenrecently enacted Section 2(13) of the Act for guidance,which provides that:In determining whether any person is acting as an"agent" of anotherpersonso as to make such otherperson responsible for his acts, the question ofwhether the specific acts performed were actuallyauthorized or subsequently ratified shall not be con-trolling.The Board held that the quoted language constituted anadoption of the common law rules of agency, and quotedfrom the Restatement on Agency the standard that:A principal may be responsible for the act of hisagent within the scope of the agent's generalauthori-ty, or the "scope of his employment" if the agent isa servant, even though the principal has not specifi-cally authorized or indeed may have specifically for-bidden theact in question. It is enough if the prin-cipal actually empowered the agent to represent himin the general area within which the agent acted. 79NLRB 1487, at 1509.Since that decision, the question of union responsibilityfor the words or actions of its steward has arisen re-peatedly, and has been determined on the basis ofwhether or not the steward was empowered to act in the"general area" within which he exercised his authority,even though by such exercise he may have exceeded hisspecific, delegated powers.In theSunsetcase just cited, theunionwas heldresponsible for a strike it had neither authorized norratified, on the ground one of its officers, who was also abusiness representative, had participated in and directedthe strike activities.In a case decided shortly thereafter,Local 760, Inter-nationalBrotherhood of Electrical Workers, A. F. of L.(Roane-Anderson Company),82 NLRB 696, theunion'sjob stewards did not have authority to call a strike; itsbusiness manager did. The business manager indicated itwas against union policy for its members to work alongside employees of a nonunion contractor and requestedhis removal from the job. The request was denied. Theunion's job stewards thereafter made statements at thejob which induced its members to leave the job, and leftthemselves, in a mass, simultaneous strike. They did notcease work when the nonunion contractor first appearedon the job, but I`week later and only after the businessmanager's request for removal of thenonunioncontractorhas been denied. The strikers returned to work when in-formed it was all right to do so by the stewards. Duringthe period of the strike, the strikers gathered in the unionhall; none were ordered to return to the job. Held, thestewards as subordinates of the business manager havethe same powers he possesses; thus, their actions were at-tributable to the union despite the renunciation and dis-avowal of the strike action. As the Board stated:The stewards and assistant business manager, whomade the front line statements inducing the em-ployees to leave their jobs, have,it istrue, limitedauthority.But,asappointeesof the businessmanager, they are subject to his authority and areunder his direction. To the extent, then, that theyacted under the direction of the business manager, orwith his approval, within the broad range of thelatter'sgeneral authority, their conduct also fellwithin the scope of their employment and waslikewise binding upon their union.To similar effect,Service Trade Chauffeurs, Salesmenand Helpers, Local 145, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, AFL (The Howland Dry GoodsCompany),85 NLRB 1037-steward told members notto cross picket line; had no authority, not ratified byunion;held, steward acted within his general authority,unionresponsible;Local Union No.789,InternationalHod Carriers', Building and Common Laborers' Unionof America, AFL-CIO; et al. (H. E. Doyle and Jno. W.Russell,doing business as Doyle and Russell),125NLRB 571 -steward saw picket line, asked businessagent what to do, told that business agent would not workbehind picket line; steward left job, members followed.Held, business agent induced strike by comment, stewardinduced strike by leaving job; stewardacting as unionrepresentative within hisgeneralarea of authority and notas individual,unionresponsible;Local 761,InternationalUnion of Electrical, Radio and Machine Workers,AFL-CIO (General Electric Company),126 NLRB123 -strike in progress; stewardess telephoned employeeand implied auto might be damaged if employee con-tinued to work; held, stewardess authorized to process1st step grievances and assist in 2nd step; thus "grassroots leader" and acted within general authority, unionresponsible;InternationalBrotherhood of Boilermakers,Iron Ship Builders, Blacksmiths, Forgers and Helpers,LocalNo. 83, AFL-CIO (Combustion Engineering,Inc.),130 N LRB 184- member suspended after politicalchallenge to business representative; assigned to job;steward passed work among members on job that formermember working, that he would not work withhim; mem-bers ceased work; steward telephonedbusinessrepresen-tative and told to tell members to continue working; toldmembers anyone who wanted to work with formermember could go back to work; members left job;steward did not attempt to dissuade members from leav-ing, left with them; held, stewardis unionrepresentativeon the job and the conduit or transmitter of union policyto members on the job, acted within his general authority,unionresponsible.Restating the premisesimplicit inthe foregoing, in thecaseofInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, et al.(Overnite Transportation Company),133NLRB 62,enfd. 332 F.2d 693 (C.A. 5), the Board said at 71:The Respondent's assertion that the stewardswere without authority . . . is without merit. Clausesin ... contracts with employers defining the authori-ty of stewards as between the parties are of norelevance in determining the Union'sstatutoryresponsibility for the stewards' actions.Moreoverwhatever the provisions of the contracts, the conductof the stewards was in furtherance of the objectivesof the Locals in their controversy with Overnite and,so far asemployeescould judge, within theapparentscope of the stewards' powers asunionrepresenta-tives. Statements by stewards or union officials thatemployees were free to use their own judgment,made under circumstances-such ashere-wherethe unionrepresentatives suggested what action theyfavored,even providing example . . themselves ... 540DECISIONSOF NATIONALLABOR RELATIONS BOARDdo not suffice to neutralize the normal effect of theofficials' conduct.. [Emphasis supplied.]In three recent cases, the Board continued to apply theprinciples heretofore expressed: inSheet Metal Workers'International Association, Local299,AFL-CIO (W. F.Kisner, et. al., dlb/a S. M. Kisner & Sons, a partnership),134 NLRB 1202, the union had a longstanding disputewith Kisner; its secretary-treasurer informed Kisner hewould have to sign a contract to stay on the job; Kisnerrefused; the union's steward passed word to its membersthata nonunioncontractor was on the job: all left the job;the union denied it had called, caused, or ratified thestrike and argued the steward acted without authority andas an individual; held, the steward acted within hisgeneral authority, the union was responsible, inLocal349, International Brotherhood of Electrical Workers,AFL-CIO (Dade Sound and Controls),149 NLRB 430,the union had previously called strikes and protested overthe presence on jobs of Dade Sound, whose employeeswere represented by CWA Local 3107, IBEW businessrepresentative told representatives of CWA they wouldstrike any job where Dade appeared at a job, the IBEWsteward stated he objected to working along side CWAmembers, he considered them the same as nonunion; allIBEW members left the job: IBEW disavowed the strike;held, steward acted within his general authority, IBEWresponsible for strike; inInternational Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Local Union No. 377 (All-Ameri(an Stamp andPremium Corporation of New York),159 NLRB 982,again a steward caused a strike, union disavowed strikeand steward's authority; held, strike not "strongly and af-firmatively" disavowed, strikers not disciplined, unionresponsible, steward acted within general authorityIn the few casescontra,in one,Building and Construc-tion Trades Council of Tampa and Vicinity, AFL-CIO,et al. (Tampa Sand and Material Co ),132 N LRB 1564,involved a steward walkoff wherein the steward did notcontact any of theunion'smembers, nor did they ceasework with him The General Counsel relied on thepremise the union's bylaws required all members to ceasework if a steward was not present, but an assistantsteward took over the duties if the steward had failed toinduce any employees to cease work. in a second,TwinCity Carpenters District Council of the United Brother-hood of Carpenters and Joiners of America, AFL-CIO(August Cederstrand Company),152NLRB 887, aformer union member was employed at the job; a stewardinformed members of that union and members of otherunions at the job of his presence, the steward then loudlyannounced he would not work alongside a nonunion manand left the job, however, he returned to work in 15minutes at the urging of the job superintendent and no oneelse left the job; held, no inducement. Both of these casesturned on the fact there was no inducement of other em-ployees to engage in a strike.In this case, the governing (AGC-Carpenter) contractprovides (schedule A, page 6) that (e) there shall be asteward on the job at all times during the regularlyestablished shifts while the work of the brotherhood isbeing performed; he shall be appointed by and at the dis-cretion of the business representative of the union;his of-ficial duties shall be limited to the transmittal to the busi-ness representative of all complaints and grievancesemanating among the members employed at the job, plusother minor tasks.Rettman appointed Elmer Blunck as Local 2067's jobsteward on or about September 28, he was informed atthe time of the limited nature of his authority However,as the cited cases teach, the recitation of the limited na-ture of his authority in the contract and by the businessrepresentative is not controlling in the determination ofthe extent of the union's responsibility for his subsequentactions; even though the union neither authorized norratified his subsequent acts and even specifically forbadesuch acts or disavowed them on learning of them, theunion may nevertheless be responsible therefor if withinhis general authority.Here,Rettmanwas clothed by Local 2067 with generalauthority to take actions deemed in the best interests ofthe local; Blunck was his subordinate Local 2067representative at the project clothed with limited, specificauthority by the contract and the steward instructionsfurnished him by Rettman.As far as Local 2067's mem-bers at the project were concerned,however, he was theofficialLocal 2067 representative at the project and theman to look to insofar as finding out union policy and toreport any grievances against their employer at the pro-ject, and certainly the man to look to for guidance in theabsence or unavailability of Rettman."While both Blunck and Rettman deny that Rettman in-formed Blunck (or any other person employed at the pro-ject or any member, officer, or representative of Local2067 or any other union affiliated with the MedfordCouncil) of Batterman's October 12 denial of Rettman'srequest for Largent's removal from the project,"Blunckknew of Rettman's opposition to Batterman's employ-ment of Largent at the project,"' and knew when he sawLargent's men at work on October 13 that Rettman hadnot succeeded in his effort to get Batterman to removeLargent from the project. Blunck also learned, when heattempted to reach Rettman by telephone at his office andhome on the morning of October 13 after notice from theplumbers that they were striking the project due to Lar-gent's presence, that he was the sole representative ofLocal 2067 on the sceneA steward is the first union representative the memberslook to, and the man from whom they take their cues in-sofar as union policy is concerned, when a labor disputearises on the job; he is expected to know both their rightsand responsibilities under the contract between the unionand their employer and their rights and responsibilities asunion members This places the steward in a positionwhere he carries a duty both to the union and its memberswhom he services and to the contracting employer to ex-ercise great care to see that he carries out those duties ina manner commensurate with such responsibility.Blunck certainly was aware of article IV and thegrievance and arbitration provisions of the contractgoverning his and other Local 2067 members' employ-'"Blunck clearly believed he was and iepivscnied him.vll as I ocal2067 s representative at the project at the time the strike commenced onOctober 13 he identified himself as the tepiesentatne of the strikingLocal 2067 members when Batterman s job superintendent sought toinquire into the reason for the strikebecause he wa, the steward " thestriking Local 2067 members chose him as one of then leaders he stateditwas he who approached Batterman to solicit Batter man's interventionwith I argent and his employee, at the school hoard meeting because Iwas the steward'"Which the Trial Examiner discredits. it appearing incredible thatReitman would fail to mfoim the persons most vitally interested in thesubject matter of the conference of its outcome20 It was Blunck who informed Reitman of the failure of the October 10strike Reitman had promulgated UNITED BROTHERHOOD OF CARPENTERS541ment at the project; he also was aware of the no-strikeprovision therein (Largent's employment had been a con-stant source of discussion at the project, and Rettmantestified he had advised Blunck and other Local 2067members at the project of those contract provisions priorto the strike).Instead of informing the plumbers that both they andLocal 2067's members employed at the project were sub-ject to the provisions of a contract containing a provisionregardingemployment of nonunion contractors, agrievance and arbitration provision for resolving disputesover its violation, and a no-strike provision, and thereforethe plumbers had best report for work and immediatelyreturning to work himself on October 13, Blunck wentthrough the project informing Local 2067's members theplumbers were striking the project over Batterman's con-tinued employment of Largent, polling them concerningtheir willingness to join in the strike, and himself settingthe example by joining in the strike. Not only did he failtomake any effort to dissuade Local 2067's membersfrom striking and to point up the applicable contractprovisions for orderly resolution of the dispute and theirobligations under the contract, by his "poll," he enlargedand made the strike effective, and actively participated init.The strike became a mass walkout through his actions(except for the few men who completed a cement pour, afew sheet metal workers who continued on the job untilspoken to by their union representative - see below - andLargent's employees). Far from disassociating his actionsfrom his status as Local 2067's representative, heidentified himself to Batterman's superintendent as Local2067's steward and spokesman when the former soughtto inquire into the reasons for the strike and evidenced hissupport of it. He was designated by the strikers to con-tinue as their spokesman shortly after they left the projectbecause he was the steward; and he approached Batter-man to solicit his bringing pressure on Largent to have hismen join Local 2067 "because he was the steward."True, Rettman went through the technical motions ofdisavowing the strike after his return to his office on Oc-tober 17; he read the subcontracting, grievance, and ar-bitration, and no-strike provisions of the contract to agroup of the striking Local 2067 members and told themLocal 2067 could not be involved in or officially sanctionthe strike. He allegedly called about 12 of Local 2067'smembers on the out-of-work list when Battermanrequested carpenters, and allegedly posted Batterman'swork request on the bulletin board. At the suggestion ofcounsel,he later sent a letter to the strikingLocal 2067members suggesting they return to work.However, motions are all they were. Rettman did notorderthe strikers to return to work; the Trial Examinerdiscredits his testimony that he attempted to supply car-penters at Batterman's request;21 his letter to the strikersrequesting their return to work is carefully couched inlanguage which conveys the message that the writer,Rettman, is simply relaying a request from their em-ployer, Batterman, and is only playing the role of an "un-biased mediator" or neutral relayer in so doing.22Not only did Rettman fail to direct the striking Local2067 members to return to work, he permitted their useof the union hall to take votes to continue on strike, todiscuss strike strategy and issues, he made no effort todiscipline the strikers'23 and did not "strongly and affir-matively" disavow the strike.24Rettman's conduct both before and during the strikeevidenced his desire for and support of the strikeagainstBatterman and that his object was to force Batterman tocease doing business with Largent; Blunck's conduct ashis subordinate, particularly on the day the strike com-menced, was entirely in accord therewith.The TrialExaminer finds and concludes,on the basisof the foregoing, that Local 2067 is responsible for theconduct of Elmer Blunck, particularly his October 13conduct, which the Trial Examiner finds did cause astrike by Local 2067's members and thereby enlarged thedispute into a mass strike of the project.On the basis of the foregoing, the Trial Examinerfurther finds and concludes that Local 2067 engaged in,and induced or encouraged its members and other in-dividuals employed at the project to engage in, a strike onOctober 13 with an object of forcing Batterman to ceasedoing business with Largent.2.Local 131Montag employees Wilson and McKeown continued towork despite the walkout of their fellow employees onOctober 13; however, on October 17, the businessrepresentative of their Local 131, Johnson, told Wilsonhe had better cease working or his fellow members ofLocal 131 and members of the other crafts could make itrough for him, and told McKeown that he was risking theattainment of journeyman status (he was an apprentice) ''as scheduled in January 1967, if he continued to workat the project. They heeded Johnson's warning and21Elliott (and from their testimony, others) did not wish to strike andwas anxious to return to work; with a direct order or referral from Rett-man to the project for work he would run no risk of union displeasure(Reitman threatened Elliott that he would not be referred to future jobs ifhe did not cooperate by being "sick" on October 10) or union discipline(for violation of the no-strike obligation)22The record does not disclose whether counsel advised and Rettmandispatched the October 20 letter relaying Batterman's request for carpen-ters to the striking Local 2067 members before or after the date theGeneral Counsel sought a mandatory injunction against the strike. as heis required to do in 8(b)(4)(i) and (n)(B) cases under Section 10(l) of theAct; the date relationship would have some significance in determiningwhether the letter was issued due to the compulsion of the court proceed-ing In any event. it is significant that Rettman made no effort to secure hisstriking members' return to work until October 21 (the day the letter wasreceived by the strikers). 7 days after the strike commenced. and then didnotorderthem to report. but rather states that since "I. Allen W. Rett-man... have been asked by Batterman..to request that all carpentersreturn to the job-site. I thus willadviseall carpenters to do so -" InAll-American Stamp, supra; Local 3, International Brotherhoodof Electrical Workers, AFL-CIO (New York Telephone Company),140NLRB 729,International Union of Operating Engineers, Local 925,AFL-CIO et al. (J L. Manta, Inc et al)154 NLRB 671. union failureto discipline strikers and, in the latter two to furnish replacementstherefor. were significant factors in determining union responsibility forstrikes'{The union's failure to strongly and affirmatively disavow the strikealso was a factor in the Board s decision holding the union responsibletherefor inAll-Ame rit an Stamp, supra25An apprentice does not qualify as a journeyman until (I) he has beenapproved for journeyman status by an apprenticeship committee com-posed of an equal number of persons designated by the union and bymanagement, and (2) under the practice at Local 131, a majority of itsmembers have voted to accord the apprentice the status of a journeymanIt therefore appears that the union could block journeyman qualificationby either a "no" vote within the committee, creating a deadlock. or amajority vote within the union against granting the apprentice a jour-neyman book and subsequent refusal to refer the rejectee to jobs at thejourneyman rate and status. 542DECISIONSOF NATIONALLABOR RELATIONS BOARDceased work, not returning until the general callbackof October 26.Since it is undisputed that Johnson was an authorizedrepresentative of Local 131 and Montag, Bowen. Batter-man, and Largent were persons engaged in commerce orin an industry affecting commerce within the meaning ofSection 8(b)(4) of the Act, the only questions remainingunder Section 8(b)(4)(i)(B) for determination are (1)whether Johnson's words constituted inducement or en-couragement of Wilson and McKeown to engage in astrike or refusal to perform services for Montag and, if so,(2)whether an object therefor was to force or requireMontag to cease doing business with Bowen, with thefurther object of forcing Bowen to pressure Batterman tocease doing business with Largent.In the judgment of the Trial Examiner, Johnson couldnot have had any purpose in going to the project otherthan to induce, or, at the very least, to encourage Wilsonand McKeown to cease work for Montag: admittedly, hewent there at the behest of other Local 131 members em-ployed by Montag already on strike who were angered atthe fact they were losing income in supporting the strikeand Wilson was not. Johnson's statement that it could be"rough" for him if he didn't cease work certainly wouldnot encourage Wilson to remain at work' Similarly, whileJohnson did not know McKeown was working until hegot to the project. his words again had only one possiblepurpose-to induce or encourage McKeown to ceasework. By successfully inducing Wilson and McKeown tocease work for Montag. Johnson forced Montag to ceasedoing business with Bowen. forcing Bowen in turn tocease doing business with Batterman all for the ultimateobject of forcing Batterman to cease doing business withthe sole nonunion employer at the project, LargentWhile the Trial Examiner finds Local 131 s defense in-genious that Johnson was merely acting as an agent ofMeyers. Montag's superintendent, transmitting Meyers'instructions to Wilson and McKeown to cease work, thisdefense is rejected. Meyers did not testify Local 131 re-lies on Johnson's testimony that upon his (Johnson's) Oc-tober 13 statement that he couldn't do anything about thewalkout of Local 131 members at the project, "He toldme ... Roy Meyers did, that as long as the other tradeshad walked off, that he was just as soon-be in favor ofour crew walking off too, because there are certain cir-cumstances that the trades have to get along with, other-wise. it will slow up the production ' Clearly, Montagwanted its employees to work-Wilson and McKeownperformed work for Montag both on the day Meyersspoke to Johnson (October 13. the day the strike com-menced) and thereafter, October 14 and 17, and Meyers'purpose in contacting Johnson was to secure men to workat the project. His statement was a gratuitous commentand certainly did not contain words of appointment ofWilson as his agent.The Trial Examiner on the basis of the foregoing findsand concludes that Local 131 by its business representa-tive,Johnson. induced or encouragedWilson andMcKeown to engage in a strike or refusal to perform ser-vices for Montag with an object of forcing or requiringMontag to cease doing business with Bowen. Bowen tocease doing business with Batterman, all with the ultimateobject of forcing or requiring Batterman to cease doingbusiness with Largent. The Trial Examiner further findsand concludes that Local 13 1 thereby violated Section8(b)(4)(i)(B) of the Act.CONCLUSIONS OF LAWIBatterman, Largent, Montag, Bowen. Elstrom &Ayre, Inc., and Eckerson Roofing were persons (em-ployers) engaged in commerce or in an industry affectingcommerce within the meaning of Sections 2(2). (6), and(7) and 8(b)(4) of the Act at all times pertinent hereto.2.Locals 2067 and 131 were labor organizationswithin the meaning of Section 2(5) of the Act at all timespertinent hereto.3.By engaging in. and by inducing or encouraging em-ployees of Batterman and other contractors at the projectto engage in, a strike or a refusal in the course of their em-ployment to perform services for Batterman and othercontractors at the project with an object of forcing Batter-man to cease doing business with Largent. Local 2067violated Section 8(b)(4)(i)(B) of the Act.4By threatening, coercing, or restraining Battermanwith an object of forcing Batterman to cease doing busi-nesswithLargent,Local2067 violated Section8(b)(4)(ii)(B) of the Act5.By inducing or encouraging employees of Montagto engage in a strike or a refusal in the course of their em-ployment to perform services for Montag with an objectof forcing Montag to cease doing business with Bowenwith an ultimate object of forcing Bowen to cease doingbusiness with Batterman and Batterman with Largent,Local 131 violated Section 8(b)(4)(i)(B) of the Act.6The aforesaid unfair labor practices affect com-merce within the meaning of Section 2 (6) and (7) of theActTHE REMEDYHaving found that both Respondents Locals 2067 and131 have engaged in unfair labor practices in violation ofSection 8(b)(4)(i) and (ii)(B) of the Act, the Trial Ex-aminer shall recommend that they cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.RECOMMENDED ORDEROn the basis of the foregoing findings and conclusionsand upon the entire record,the Trial Examiner recom-mends that-1.RespondentLocal 2067.its officers,agents, succes-sors, and assigns,shall cease and desist from:(a)Engaging in, or inducing or encouraging any in-dividual employed by Batterman or any other contractorto engage in, a strike or refusal in the course of his em-ployment to perform services with an object of forcing orrequiring Batterman or any other contractor to ceasedoing business with Largent or another contractor.(b)Threatening, coercing, or restraining Batterman orany other contractor where an object thereof is to forceBatterman or any other contractor to cease doing busi-ness with Largent or another contractor2RespondentLocal 13 1,its officers,agents,succes-sors, and assigns, shall cease and desist from inducing orencouraging any individual employed by Montag or anyother contractor to engage in a strike or refusal in thecourse of his employment to perform services with an ob-ject of forcing or requiring Montag or any other contrac-tor to cease doing business with Bowen or another con-tractor. UNITED BROTHERHOOD OF CARPENTERS3.Both Local 2067 and Local 131, their officers.DatedByagents, successors, and assigns, shall post in their respec-(Representative)tive business offices and meeting halls copies of the at-tached notices wherein their names appear marked "Ap-pendix A" and "B."26 Copies of said notices, to befurnished by the Regional Director for Region 36, afterbeing duly signed by an authorized representative, shallbe posted immediately upon receipt thereof. and be main-tained for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to members arecustomarily posted. Reasonable steps shall be taken to in-sure that said notices are not altered defaced, or coveredby any other material. Said Regional Director shall benotified, in writing. within 20 days from the date of thisDecision,what steps have been taken to complyherewith.2726 In the event this Recommended Order is adopted by the Board, thewords "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "27 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director.in wasting within 10 days from the date of this Order. what steps Respon-dent has taken to comply herewith "APPENDIX ANOTICETo All Members of United Brotherhood of Carpenters &Joiners of America,Local UnionNo. 2067, AFL-CIOPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board. and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT engage in, or induce or encourageany individual employed by Batterman Construction,Inc.. or any other contractor to engage in, a strike orrefusal to perform services where an object of suchinducement or encouragement is to force BattermanConstruction, Inc.. or other contractor to ceasedoing business with Jack L. Largent or another con-tractor who does not meet the requirements or condi-tions of our contracts.WE WILL NOT threaten, coerce, or restrain Batter-man Construction, Inc., or any other contractor,where an object of such threats, coercion, or restraintis to force Batterman Construction, Inc., to ceasedoing business with Jack L. Largent or another con-tractor who is not in compliance with our contracts.UNITED BROTHERHOOD OFCARPENTERS& JOINERSOF AMERICA, LOCAL UNIONNo. 2067, AFL-CIO(LaborOrganization)543(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not be altered,defaced, or covered by any other material.If members have any question concerning this notice orcompliance with its provisions, they may communicatedirectly with the Board's Regional Office, 612 LincolnBuilding, 208 SW Fifth Avenue. Portland. Oregon 97204,Telephone 226-3361, Extension 1431.APPENDIX BNOTICETo All Members of Sheet Metal Workers Local Union No.131, AFL-CIOPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board. and inorder to effectuate the policies of the National LaborRelations Act. as amended, we hereby notify you that:WE WILL NOT engage in, or induce or encourageany individual employed by Montag Furnace Co. orany other employer to engage in, a strike or refusal toperform services where an object of such inducementor encouragement is to force Montag Furnace Co. orother contractors to cease doing business withBowen Brothers Plumbing and Heating. or anothercontractor who does not meet the requirements orconditions of contracts to which our organization orother affiliates of the Medford Building and Con-struction Trades Council are parties.SHEET METAL WORKERSLOCAL UNION No. 131,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not be altered,defaced, or covered by any other material.If members have any question concerning this notice orcompliance with its provisions, they may communicatedirectly with the Board's Regional Office, 612 LincolnBuilding. 208 SW Fifth Avenue, Portland, Oregon 97204,Telephone 226-3361, Extension 1431.